Citation Nr: 0806637	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-03 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
chronic low back strain, currently evaluated as 20 percent 
disabling. 

2.  Entitlement to an initial increased evaluation for 
traumatic and degenerative joint disease of the cervical 
spine with status postoperative repair, currently evaluated 
as 10 percent disabling. 

3.  Entitlement to an initial increased evaluation for 
degenerative joint disease of right knee with status 
postoperative procedure, currently evaluated as 10 percent 
disabling. 

4.  Entitlement to an initial compensable evaluation for 
tension headaches. 

5.  Entitlement to service connection for bilateral shoulder 
disability.

6.  Entitlement to service connection for bilateral arm 
disability.

7.  Entitlement to service connection for bilateral hand 
disability. 

8.  Entitlement to service connection for left knee 
disability. 

9.  Entitlement to service connection for an acquired 
psychiatric disability (claimed as sleeping problems, 
depression and nervousness).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 2001 to 
April 2004.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2005, a 
statement of the case was issued in January 2006, and a 
substantive appeal was received in January 2006.  

The issues of entitlement to service connection for bilateral 
shoulder disability, for bilateral arm disability, for 
bilateral hand disability, for left knee disability, and for 
an acquired psychiatric disability are addressed in the 
REMAND portion of the decision below and are being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The veteran's service-connected chronic low back strain 
is manifested by subjective complaints of pain and objective 
findings of limitation of motion, but not forward flexion 
limited to 30 degrees or less; ankylosis; or incapacitating 
episodes of at least four weeks over the past 12 months.  

2.  The veteran's service-connected traumatic and 
degenerative joint disease of the cervical spine with status 
postoperative repair is manifested by subjective complaints 
of pain and objective findings of a combined range of motion 
of less than 170 degrees and lordosis straightening, but not 
forward flexion limited to 15 degrees or less; ankylosis; or 
incapacitating episodes of at least four weeks over the past 
12 months.  

3.  The veteran's service-connected degenerative joint 
disease of the right knee with status postoperative procedure 
is manifested by findings of pain and arthritis, but without 
limitation of flexion to 30 degrees or less or extension to 
15 degrees or more; recurrent subluxation or instability; or 
frequent episodes of "locking" and effusion into the joint.  

4.  The veteran's service-connected tension headaches are 
manifested by subjective complaints of headaches, but without 
evidence of prostrating attacks.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability 
evaluation in excess of 20 percent for the veteran's service-
connected chronic low back strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71a, Diagnostic Codes 5235 to 5243 
(2007).

2.  The criteria for entitlement to an initial disability 
evaluation of 20 percent, but no higher, for the veteran's 
service-connected traumatic and degenerative joint disease of 
the cervical spine with status postoperative repair have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7, § 4.71a, Diagnostic Codes 5010, 5235-
5243 (2007).

3.  The criteria for entitlement to an initial disability 
evaluation in excess of 10 percent for degenerative joint 
disease of the right knee with status postoperative procedure 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Codes 
5010, 5260, 5261 (2007).
  
4.  The criteria for entitlement to an initial compensable 
rating for the veteran's service-connected tension headaches 
have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 
4.7, 4.124a, Diagnostic Code 8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the May 2004 VCAA letter informed the 
veteran of the information and evidence necessary to warrant 
entitlement to service connection for the disabilities on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the May 2004 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was advised, at page 2, to submit any evidence in his 
possession that pertains to his claim.  The Board concludes 
that the requirements of 38 C.F.R.  § 3.159(b)(1) have been 
met.  The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.  

The Court decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In this case, the RO provided 
VCAA notice to the veteran in May 2004, which was prior to 
the January 2005 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

The Board observes that in August 2006, the RO sent a VCAA 
notice to the veteran with respect to the increased rating 
issues on appeal.  However, this notice can not be considered 
sufficient because the RO did not subsequently readjudicate 
the issues in a supplemental statement of the case.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Nevertheless, the Board notes that since the increased rating 
issues in this case are downstream issues from that of 
service connection (for which a VCAA letter was duly sent in 
May 2004), another VCAA notice is not required.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  It appears that the United States 
Court of Appeals for Veterans Claims (Court) has also 
determined that the statutory scheme does not require another 
VCAA notice letter in a case such as this where the veteran 
was furnished proper VCAA notice with regard to the  claim of 
service connection itself.  See Dingess v. Nicholson, 19 
Vet.App. 473, 491 (2006).  Further, it appears that in March 
2006, the RO sent a letter notifying the veteran of the types 
of evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal prior to 
readjudicating the issues in a May 2006 supplemental 
statement of the case.  . 

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the veteran in 
connection with the rating issues addressed on the merits in 
the following decision.  It appears clear to the Board that a 
reasonable person under the facts of this case could be 
expected to know and understand the types of evidence 
necessary to show the severity of the service-connected 
disabilities and the effect of that worsening on employment 
and daily life.  Moreover, the veteran in this case has been 
represented in the appeal by Texas Veterans Commission, and 
the Board believes it reasonable to assume that this service 
organization's trained representatives conveyed the 
particulars of what is necessary for higher ratings to the 
veteran during the appeal process.  Further, the present case 
involves the downstream issues of assignment of a higher 
rating, and the rating criteria have been furnished to the 
veteran and discussed by the RO in explaining the reasons and 
bases for the RO's determination.  The Board finds that the 
veteran has had actual knowledge of the elements outlined in 
Vazquez and that no useful purpose would be served by 
remanding the rating issues to the RO to furnish notice as to 
elements of his claim which the veteran has already 
effectively been made aware of

Furthermore, with regard to the rating issues addressed on 
the merits in the following decision, the Board finds that 
there has been substantial compliance with the assistance 
provisions set forth in the law and regulations.  The record 
in this case includes service medical records, VA treatment 
records and VA examination reports.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

The veteran was afforded VA examinations in October 2004.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained contain sufficient information 
to decide the rating issues on appeal.  See Massey v. Brown, 
7 Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary with regard to the rating 
issues. 

II.  Increased Rating Claims

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

For purposes of the analyses below, the Board notes that 
Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated based upon limitation of 
motion of the affected part, like degenerative arthritis.  
See 38 C.F.R.  § 4.71a, Diagnostic Code 5003.  Diagnostic 
Code 5003 for degenerative arthritis provides that arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of two or more major joints or two or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003

Chronic Low Back Strain

The present appeal involves the veteran's claim that the 
severity of his service-connected chronic low back strain 
warrants a higher disability rating.  The general rating 
formula for diseases and injuries of the spine provides for 
the disability ratings under Diagnostic Codes 5235 to 5243, 
unless the disability rated under Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, for diseases and injuries 
of the spine, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; a 30 percent rating is 
warranted for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine; a 40 percent rating is assigned for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine; a 50 percent rating is awarded for unfavorable 
ankylosis of the entire thoracolumbar spine; and a 100 
percent rating is warranted for unfavorable ankylosis of the 
entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent 
evaluation.  A 40 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent evaluation is warranted when there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

The veteran was afforded a VA orthopedic examination in 
October 2004.  The claims file was reviewed in conjunction 
with the examination.  The veteran complained of low back 
pain, which was 6/10 in severity radiating down to his 
buttocks.  He did not use any braces and had no associated 
incontinence or impotence.  On physical examination, the 
straight-leg raising sign was negative bilaterally.  The 
tendon reflexes were 2/4 at the knee level and 1/4 at the 
ankle level bilaterally.  Sensation to pinprick and vibratory 
stimulation of the legs were normal.  Range of motion was 20 
degrees extension, 45 degrees flexion, right and left lateral 
movement was 20 degrees; and right and left rotary movement 
was 45 degrees.  Lumbar muscle tone and gait was normal.  The 
veteran could walk on his toes, but not on his heels.  Rectal 
examination was normal.  The impression was chronic 
lumbosacral strain, moderate symptoms, some decrease in range 
of motion of the back, minimal disability with progression.  
The examiner noted a limp of the right leg and that the 
veteran stated that he occasionally used a cane for walking.  
This disability aggravated his occupation as a truck driver 
with driving for long periods of time, and getting in and out 
of the truck.  There was no additional limitation following 
repetitive use or during flare-up.  There was evidence of 
painful motion of the back, but there was no spasm, weakness 
or tenderness.  The neurological findings were appended.  The 
veteran had no incapacitation over the last 12 months because 
of his back.  

Given that the claims file was reviewed by the examiner and 
the examination report sets forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examination to be adequate for rating purposes.  

A separate October 2004 VA examination showed normal cranial 
nerve function.  The examiner noted that the veteran's deep 
tendon reflexes were variable, but the examiner found no 
specific abnormalities in the reflexes, but mostly they were 
absent in the arms and either hypoactive or inconsistent in 
the knee jerks.  Reflexes were absent in both ankle jerks.  
The examiner noted a scar over the anterior superior iliac 
spine area where some bone was harvested to use for neck 
surgery.  The veteran mostly did not cooperate with simple 
commands that would have been helpful in the course of doing 
the examination.  The lack of such findings involves some 
incompleteness.  There appeared to be a limit as to what this 
veteran can cooperate with during an examination.  

VA treatment records have been associated with the claims and 
reviewed.  The records showed continuing complaints of low 
back pain.   The veteran submitted an April 2006 MRI of the 
low back, which showed a clinical history of low back pain 
with bilateral radiculopathy.  The impression was mild facet 
degenerative changes especially at L5-S1; no significant 
degenerative disk disease changes; and no spinal stenosis or 
foraminal narrowing.  

Based on the medical evidence of record, the Board finds that 
when applying the new general rating formula to the veteran's 
low back disability, there is no competent medical evidence 
to warrant a rating in excess of 20 percent.  There has been 
no objective finding of forward flexion of the thoracolumbar 
spine of 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine to warrant a 40 percent rating.  
The October 2004 VA examination found forward flexion to 45 
degrees.  

The Board acknowledges that the veteran has chronic low back 
pain and thus, recognizes the application of 38 C.F.R. §§ 
4.40 and 4.45, and DeLuca, supra.  Nevertheless, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 20 percent.  In fact, the October 2004 
VA examination found no additional limitation following 
repetitive use or during flare-up.  

Further, consideration has been given as to whether a higher 
disability evaluation could be assigned under Diagnostic Code 
5243 for intervertebral disc syndrome.  There has been no 
medical evidence showing that the veteran has been prescribed 
bed rest due to incapacitating episodes having a total of at 
least four weeks during the past 12 months to warrant a 40 
percent rating for intervertebral disc syndrome.  Again, the 
October 2004 VA examination clearly stated that there had 
been no incapacitation over the past 12 months. 

With respect to neurologic abnormalities, pursuant to Note 
(1) of the general rating formula for disease and injuries of 
the spine, there has been no objective finding of 
neurological abnormalities associated with the veteran's low 
back disability.  The Board recognizes that the veteran has 
complained of radiation to the buttocks and the April 2006 
MRI suggested a past history of bilateral radiculopathy.  
However, the VA examination did not find any neurological 
defect in either lower extremity related to the veteran's 
back disability.  Further, the examination report provided 
that there was no incontinence and the rectal examination was 
normal.  Thus, the Board finds that a separate rating is not 
warranted for neurological symptoms and the veteran's 
manifested symptoms associated with his low back disability 
are adequately contemplated in the current 20 percent rating. 

Therefore, a preponderance of the evidence is against a 
rating in excess of 20 percent for the veteran's service-
connected chronic low back strain.  As the preponderance of 
the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  
Nevertheless, should the veteran's service-connected 
disability increase in severity in the future, he may always 
advance a new claim for an increased rating.

Traumatic and Degenerative Joint Disease of Cervical Spine 
with Status Postoperative Repair

The veteran is also seeking an initial increased rating for 
his service-connected traumatic and degenerative joint 
disease of cervical spine with status postoperative repair.  
The veteran's service-connected cervical spine disability has 
been rated under Diagnostic Codes 5010 and 5241.  The Board 
notes that the general rating formula for disease and 
injuries of the spine discussed above is also applicable to 
the instant analysis.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243.  

The October 2004 VA orthopedic examination report showed that 
the veteran complained of neck pain, which was a 7/10 in 
severity and radiated into both arms.  The examiner noted 
that past evaluations rendered impressions of myofascial 
pain.  X-rays were said to be negative.  The veteran 
indicated that he recently had x-rays apparently showing a 
ruptured disc so the he underwent an operation at which time 
a plate and screws were put in place and he underwent a 
fusion.  The veteran reported that this operation had no 
benefit, and he continued to have neck pain.  The examiner 
noted a 3 cm scar about the right anterolateral neck.  Range 
of motion was 35 degrees flexion, 25 degrees extension, and 
lateral movement to the right was 15 degrees and to the left 
was 10 degrees.  The veteran could tilt his head to the right 
10 degrees and the left 10 degrees, all of which reflected 
moderate decrease in range of motion because of pain.  There 
was no cervical muscle tone and muscle tone of the strap 
muscles of the neck were normal.  Again, the veteran's gait 
was normal.  The impression was traumatic and degenerative 
arthritis of the cervical spine with status postoperative 
repair with continued neck pain, moderate subjective 
disability with equally range of motion.  The examiner noted 
that there was evidence of painful motion of the neck, but 
there was no spasm, weakness or tenderness.  The neurological 
finds were appended.  The veteran had no incapacitation over 
the last 12 months.  The examiner noted that the history of 
surgery is questionable and the record in the claims file 
showed no abnormalities of the cervical spine in September 
2002.  Again, the Board finds that this examination is 
adequate for rating purposes. 

Further, as noted above, a separate October 2004 VA 
examination showed normal cranial nerve function.  The 
examiner noted that his deep tendon reflexes were variable, 
but the examiner found no specific abnormalities in the 
reflexes, but mostly they were absent in the arms and either 
hypoactive or inconsistent in the knee jerks.  Reflexes were 
absent in both ankle jerks.  The examiner noted a scar over 
the anterior superior iliac spine area where some bone was 
harvested to use for neck surgery.  The veteran mostly did 
not cooperate with simple commands that would have been 
helpful in the course of doing the examinations.  The lack of 
such findings involves some incompleteness.  There appeared 
to be a limit as to what this veteran can cooperate with 
during an examination.  

VA treatment records showed continuing complaints of neck 
pain and a past medical history of cervical spine surgery.  
An April 2006 MRI of the cervical spine showed a history of 
chronic neck pain.  There was straightening of the normal 
cervical lordosis.  The vertebral body height and alignment 
were unremarkable.  The cervical cord was free from evidence 
of mass lesion or syrinx.  The craniocervical junction 
appeared normal.  There was suggestion of mild congenital AP 
canal diameter narrowing related to mild pedicular 
shortening, most notably from the C3-4 through C5-6 level.  
Postoperative changes were consistent with an interbody 
fusion and anterior cortical screw and plate fixation was 
present at the C6-7 level.  The impression was multilevel 
central spinal stenosis from C3-4 through C5-6 levels related 
to posterior endplate spur and superimposed disc bulges or 
protrusions.   

Based on the medical evidence of record, the Board concludes 
that, when resolving all benefit of the doubt in favor of the 
veteran, a rating of 20 percent is warranted for the 
veteran's service-connected cervical spine disability, 
effective May 1, 2004.  The October 2004 VA examination 
showed that the veteran's cervical spine had a combined range 
of motion of 105 degrees, and, thus, the veteran's combined 
range of motion is less than 170 degrees, which is the 
criteria for a 20 percent rating under the general rating 
formula.  Further, the April 2006 MRI showed straightening of 
the normal cervical lordosis that suggests an abnormal spinal 
contour, which is also one of the criteria for a 20 percent 
rating.  Thus, the Board finds that a 20 percent rating is 
warranted.  As the October 2004 VA examination was done 
within a year of the veteran's discharge from service, the 
Board finds that the veteran's cervical spine disability more 
nearly approximates a 20 percent disability rating from the 
day after his release from active service, May 1, 2004.  
Fenderson.

 Nevertheless, a rating in excess of 20 percent is not 
warranted under the general rating formula because there is 
no objective finding of forward flexion of the cervical spine 
of 15 degrees or less.  

The Board acknowledges that the veteran has chronic neck pain 
and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  Nevertheless, a higher compensation 
is not warranted under these provisions because there is no 
persuasive evidence of additional functional loss due to 
pain, weakness, fatigue, or incoordination which would limit 
motion to such a degree so as to warrant a rating in excess 
of the current 20 percent awarded.  

Further, consideration has been given as to whether a higher 
disability evaluation could be assigned under Diagnostic Code 
5243 for intervertebral disc syndrome.  There has been no 
medical evidence showing that the veteran has been prescribed 
bed rest due to incapacitating episodes having a total of at 
least four weeks during the past 12 months to warrant a 40 
percent rating for intervertebral disc syndrome.  Again, the 
October 2004 VA examination clearly stated that there had 
been no incapacitation over the past 12 months. 

Moreover, there is no evidence of neurologic abnormalities to 
warrant a separate rating under another diagnostic code 
pursuant to Note (1) of the general rating formula for 
disease and injuries of the spine.  The Board recognizes that 
the veteran complained of pain radiating down this arms, but 
there appears to be no objective medical findings of 
radiation or other neurological symptoms that would warrant a 
separate compensable rating. 

Further, the Board recognizes that the VA examiners noted 
scars associated with the veteran's neck surgery.  However, 
as there has been no medical findings of pain or tenderness 
of the scars, a separate compensable rating is also not 
warranted for any scars.  

In conclusion, the Board finds that a 20 percent disability 
rating, but no higher, for the veteran's service-connected 
traumatic and degenerative joint disease of cervical spine 
with status postoperative repair is warranted, effective May 
1, 2004.  

Degenerative Joint Disease of Right Knee with Status 
Postoperative Procedure

The present appeal also involves the veteran's claim that the 
severity of his service-connected right knee disability 
warrants higher disability ratings.  The RO has rated the 
veteran's right knee disability under Diagnostic Codes 5010 
and 5260.  Diagnostic Codes 5260 and 5261 are applicable to 
limitation of the leg.  Diagnostic Code 5260 provides that a 
rating of 20 percent is warranted for flexion limited to 30 
degrees.  A 20 percent disability rating is allowed under 
Diagnostic Code 5261 when extension of the leg is limited to 
at least 15 degrees.  See 38 C.F.R. §  4.71(a), Diagnostic 
Codes 5260, 5261.  The Board notes VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  

Further, VA General Counsel opinions provide that separate 
ratings may be assigned for knee disability under Diagnostic 
Codes 5257 and 5003 where there is X-ray evidence of 
arthritis in addition to recurrent subluxation or lateral 
instability.  See generally VAOPGCPREC 23-97 and VAOPGCPREC 
9-98.  A 20 percent rating is warranted under this Diagnostic 
Code for moderate recurrent subluxation or lateral 
instability. 

The Board notes that a 30 percent disability rating is 
warranted under Diagnostic Code 5256 when there is ankylosis 
of the knee with favorable angle in full extension or in 
slight flexion between 0 and 10 degrees.  Under Diagnostic 
Code 5258, a 20 percent disability rating is available for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  There is no 
rating in excess of 10 percent available under Diagnostic 
Code 5259 for cartilage removal.  

The October 2004 VA orthopedic examination showed that the 
veteran had right knee pain, which was 5/10 in severity.  
There was no swelling, but the veteran complained of 
stiffness and knee pain with cold weather.  He had a scoping 
procedure and ligament repair, which did not help with the 
pain.  On physical examination, range of motion was zero to 
130.  There was no fluid, tenderness or laxity, but there was 
slight crepitus with flexion.  The impression was 
degenerative joint disease of the right knee with status 
postoperative procedure with continued knee pain, minimal 
disability.  There was no painful motion, weakness, excessive 
fatigability or incoordination.  However, although unclear, 
the examiner appeared to indicate that there was additional 
limitation with repetitive use and flare-up. However, there 
was no instability.  The veteran used no assistive devices 
for his extremities.  Again, the Board finds this examination 
sufficient for rating purposes. 

VA treatment records showed continuing complaints of knee 
pain.  

After reviewing the medical evidence of record, the Board 
must conclude that a rating in excess of 10 percent for the 
veteran's right knee disability is not warranted.  Even 
considering additional functional loss due to pain, there is 
no evidence that flexion is limited to 30 degrees or 
extension is limited to 15 degrees so as to warrant 
assignment of a higher rating under Diagnostic Codes 5260 or 
5261.  Extension was normal at the October 2004 VA 
examination and flexion was only limited to 130 degrees.  
Further, as there is no evidence of limitation of extension, 
a separate rating under Diagnostic Code 5261 is not 
warranted.  See VAOPGCPREC 9-2004.   

In turning to the remaining Diagnostic Codes, the Board notes 
that a 30 percent disability rating under Diagnostic Code 
5256 would not apply in this case because the pertinent 
medical evidence of record has not shown that there is 
ankylosis of the knees.  The Board again notes that 
Diagnostic Code 5259 does not provide for a disability rating 
in excess of 10 percent.  Therefore, it is not applicable to 
this analysis.  

Further, a separate rating under Diagnostic Code 5257 would 
not be appropriate as there has been no objective medical 
finding of recurrent subluxation or lateral instability of 
the right knee.  At the October 2004 VA examination, the 
examiner explicitly noted that there was no laxity or 
instability.

With regard to Diagnostic Code 5258, there is no medical 
evidence of small joint effusion and frequent episodes of 
locking.  The VA examination is silent with respect to any 
findings of small joint effusion or locking.  Therefore, the 
Board is unable to find that a 20 percent rating is warranted 
under this Code.  

The Board acknowledges that the veteran has chronic right 
knee pain and thus, recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, supra.  However, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 10 percent.  In fact, the October 2004 
VA examination report stated that there was no painful 
motion, weakness, excessive fatigability or incoordination.  

Therefore, the preponderance of the evidence in this case is 
against a finding that the criteria for a rating in excess of 
the current 10 percent have been met under any applicable 
Diagnostic Code for right knee disability.  Again, as the 
preponderance of the evidence weighs against the claim for an 
increased rating, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).  

Tension Headaches

The present appeal also involves the veteran's claim that the 
severity of his service-connected tension headaches warrant a 
compensable disability rating.  The RO has rated the 
veteran's service-connected tension headaches by analogy 
under Diagnostic Code 8100 for migraine.  Under Diagnostic 
Code 8100, a noncompensable evaluation is assigned with less 
frequent attacks.  A 10 percent evaluation is warranted for 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent evaluation 
is appropriate in cases of characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  With very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability, a 50 percent evaluation is in order.

The veteran was afforded a VA general medical examination in 
October 2004, which addressed his headaches.  The examiner 
noted that the veteran's headaches "stack up" as tension 
headaches.  The examiner observed that several examiners in 
the veteran's medical records used the term tension 
headaches.  The veteran described his headaches as starting 
in the left frontal area, over the eyebrow and in the left 
orbit; and then to the left temporal area, left parietal 
area, and left occipital area.  The veteran indicated that 
his headaches were constant, but that he quit taking the 
medicine he was on while in service.  The examiner noted that 
the veteran was working driving an 18-wheeler.  Physical 
examination revealed normal cranial nerve function.  The 
examiner noted that the veteran apparently had an ongoing 
headache problem, which was troublesome everyday, but did not 
appear to be a major disability.  The examiner also noted 
that the veteran did not cooperate with simple commands that 
would have been helpful in doing the examination.  The 
impression was tension headaches since a fall that led to 
neck surgery, daily, not definitely disabling.  The veteran 
stated that he could drive an 18-wheeler truck.  The examiner 
stated that functional impairment information must be assumed 
because the veteran responded virtually not at all to 
interview questions that would have led to information about 
functional impairment.  As to his physical examination, no 
specific functional impairment was identified.  

Given that the claims file was reviewed by the examiner and 
the examination report sets forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examination to be sufficient for rating purposes.  

VA treatment records showed a past medical history of tension 
headaches.  Further, a September 2005 treatment record showed 
that the veteran reported having headaches that resembled 
those he had right after cervical spine surgery.

In the instant case, there has been a lack of any clear 
objective finding of characteristic prostrating attacks.  The 
October 2004 VA examination specifically found that although 
the veteran complained that he had headaches daily, it did 
not appear to be a major disability.  Further, no functional 
impairment was found on physical examination.  Moreover, the 
Board finds it significant that VA treatment records are 
silent with respect to any prostrating attacks.  

Although the veteran may suffer headaches on a frequent 
basis, the evidence is against a finding that the attacks are 
characteristic prostrating attacks.  The rating criteria 
under Code 8100 looks not only to frequency, but also to the 
severity of the headaches.  The evidence of record does not 
show characteristic prostrating attacks averaging one in two 
months over the last several months.  After reviewing the 
totality of the evidence, the Board is left with the 
impression that the headaches do not actually result in 
prostrating attacks to warrant a compensable disability 
rating.  The Board must conclude that the preponderance of 
the evidence is against a finding that the criteria for a 
compensable rating have been met.  

In sum, a compensable rating for the veteran's service-
connected tension headaches is not warranted.   As the 
preponderance of the evidence weighs against these claims, 
the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).  Again, should the severity of the 
veteran's service-connected disability increase in the 
future, the veteran may always advance another claim for 
increased rating.

Extraschedular

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

Higher initial ratings are not warranted for the veteran's 
service-connected chronic low back strain and the service-
connected degenerative joint disease of right knee with 
status postoperative procedure, tension headaches.  To this 
extent, the appeal is denied.  

A 20 percent disability rating, but no higher, is warranted 
for the veteran's service-connected traumatic and 
degenerative joint disease of the cervical spine with status 
postoperative repair, effective May 1, 2004.  To this extent, 
the appeal is granted, subject to the law and regulations 
governing the payment of monetary benefits.  




REMAND

With regard to the issues of service connection for bilateral 
shoulder disability, for bilateral arm disability, for 
bilateral hand disability, and for left knee disability.  The 
Board is unable to view the VA examination in October 2004 as 
adequate.  It is unclear from the examination report whether 
or not there are current chronic disabilities with regard to 
these claims and, if so, whether there is a nexus to service 
or to service-connected disability.  For example, although 
bilateral shoulder strain appears to be one reported 
impression, the report seems to indicate that all pertinent 
examination findings were normal.  Additional examination is 
necessary to allow for informed appellate review. 

The veteran is also seeking entitlement to service connection 
for an acquired psychiatric disability.  Service medical 
records document that the veteran was diagnosed at times with 
a depressed mood.  The veteran was afforded a VA psychiatric 
examination in October 2004.  The examiner found that the 
veteran did not have an actual mental illness present.  
However, a subsequent March 2005 VA treatment record showed 
that the veteran had depression, anxiety and auditory 
hallucinations.  Further, a May 2005 VA treatment record also 
showed a diagnosis of depression.  Thus, as there is evidence 
of psychiatric problems in service and evidence of a current 
psychiatric disability, the Board finds that the veteran 
should be afforded another VA psychiatric examination to 
determine the nature, extent and etiology of any currently 
manifested acquired psychiatric disability.  See 38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
orthopedic examination of the shoulders, 
arms, hands, and left knee.  The claims 
file must be made available to the 
examiner for review.  All medically 
indicated special tests should be 
conducted.  The examiner should clearly 
report whether medical diagnoses of 
current chronic disability of the 
shoulders, arms, hands, and left knee are 
warranted.  For each such current chronic 
disability diagnosed, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) whether such 
current chronic disability is:

     a)  causally related to the 
veteran's active duty service; 

     b)  proximately due to or caused by 
a service-connected disability; 

     c)  aggravated by a service-
connected disability. 

2.  The veteran should be afforded a VA 
psychiatric examination.  The claims file 
must be made available to the examiner 
for review.  After reviewing the claims 
file and examining the veteran, the 
examiner should then clearly report all 
of the veteran's current acquired 
psychiatric disabilities and indicate 
whether any of these disabilities were 
manifested during the veteran's active 
duty service.  

3.  Thereafter, the expanded record 
should be reviewed and the issues 
remaining on appeal readjudicated.  The 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


